DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.

Status of Claims
Applicant's amendments filed on 11 April 2022 have been entered.  Claims 1, 5, 7, 9, 11, 15, 16, and 20 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 11, and 16 being independent.

Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Grau merely discloses that “the internal and external images both may be registered to the 3D model or another generic registration model” (Para. 0041.) or that “a mapping unit 434 maps the internal camera images to a face model (the 3D model), and then projects mapped internal images into a view of the external camera...This also may be referred to as warping or projecting the internal images into an external image plane.” (Para. 0046.) (Emphasis added). Applicant respectfully submits that (1) projecting an internal image into a view of the external camera or into an external image plane is not equivalent to projecting the internal image from a relative pose of an internal camera that captured the internal image, (2) mapping the internal camera image to the face model or 3D model is not equivalent to determining a mapping relationship between the internal camera image and the face model by projecting the internal camera image from the relative pose of the internal camera that captured the internal image, much less determining a mapping relationship between the image captured by the inside-out camera of the artificial-reality headset and the 3D facial model by projecting the image of the portion of the face of the first user onto the 3D facial model from the relative pose of the inside-out camera that captured the image, as recited by independent Claim 1, and (3) there is no disclosure in Grau that an output image of a facial representation of the user is rendered based on such mapping relationship”.
Examiner asserts, firstly, that nowhere in the claims is the inside-out camera described as Applicant references in the above argument. There is nothing detailing how or where the projecting takes place, merely what is being projected. Likewise, there is nothing detailing how or to where the output image is output. Examiner also asserts that that that Applicant omits essential portions of the cited reference, which clearly read on the claimed limitations. Namely, Paragraph [0046] recites “This is a 2D to 2D transformation, which can be expressed in 2D or 3D coordinates and takes into account the relative positions of the involved cameras, derived from the camera registration” and Paragraph [0074] recites “relative pose (position and orientation) of the head to the external camera already may be derived from the generic head model or 3D model since after fitting external images to the model, the relative pose is known”. Examiner asserts that this indeed reads on the claimed pose determining limitations, as amended. Thus, the rejections of these claims are accordingly maintained.
Applicant further argues that “the proposed Varady-Grau combination fails to disclose, teach, or suggest determining a relative pose of the inside-out camera of the artificial-reality headset relative to the 3D facial model based on comparison of the identified one or more facial features in the image captured by the inside-out camera of the artificial-reality headset and predetermined feature locations on the 3D facial model, as independent Claim 1 further recites. The Examiner cites to paragraph 0036 of Varady for the disclosure relating to this claim limitation. (Office Action at 5.) Applicant respectfully disagrees”.
Examiner notes that in fact the newly amended portions are in fact taught by Grau and not Varady, and that the inside out camera features of the Grau reference is used to modify the features of Varady, namely such determining of a relative pose, in this instance. These rejections can be seen in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varady et al. (US Pub. 2018/0336737), hereinafter Varady, in view of Grau et al. (US Pub. 2018/0158246), hereinafter Grau.
Regarding claim 1, Varady discloses a method comprising, by one or more computing systems: receiving an image of a portion of a face of a first user, wherein the image is captured by a camera coupled to an artificial-reality headset worn by the first user (Paragraphs [0032]-[0033]: digital input may include, for example, a series of images from a singular image sensor taken from different camera positions, a video taken from different camera positions, a series of images or a video taken from different perspectives with depth information included, a 3D point cloud captured from a depth or 3D sensor, a series of images from multiple 2D sensors, a video captured from multiple 2D sensors, etc…Capturing multiple images and then reconstructing in 3D may have numerous advantages over capturing a singular image or a 2D image. For example, it may allow for the rejection of images that are blurred (e.g., due to motion blur from camera motion, blur from face motion, or out-of-focus blur, or other sources of blur). It can also allow for the rejection of unwanted images due to image artifacts (e.g., compression artifact). It can allow for the rejection of images with unwanted motion (e.g., those in which the user blinked, or opened their mouth, or looked with their face or eyes in an unwanted direction, or performed some other unwanted motion). It may also allow for the rejection of images for which an optimization cannot find agreement as to each image's camera position in 6 degrees of freedom. Further, capturing multiple images can also allow for the assessment, refinement, and rejection of outlier-derived camera positions, e.g., through analysis of the 3D reconstructed models back-projected onto each 2D image; Paragraph [0043]: Displays may include panels, LCDs, projectors, 3D displays, 2D displays, heads-up displays, flexible displays, television, holographic displays, wearable displays, or other display technologies. Previewed images in the form of images, video, or interactive renderings may include images of the user superimposed with product model images, images of the user superimposed with rendering of product model, images of the anatomic and product models of the user; Paragraph [0052]: such a preview may include providing an augmented-reality preview (over live video or of a stock image) of the customized lenses to demonstrate the customized changes to the lenses and how they will alter a user's vision); accessing a three-dimensional (3D) facial model representative of the face of the first user (Paragraphs [0095]-[0097]: the user quantitative anatomic model and dimensions may be derived from a pre-existing model of the user's face. Models may be acquired from 3D scanning systems or imaging devices…parametric model 220 may include a representation of the eyewear product that may be modified to alter properties, including shape, size, color, finish, etc. The parametric model 220 may be adapted to a variety of shapes, sizes, and configurations to fit a diversity of face shapes and sizes. For example, nose pads of an initial parametric model of the eyewear product may not match the contour of the user's nose (e.g., from a user anatomic model). The initial parametric model may instead intersect with the surface of the nose if the initial parametric model is aligned with or overlaid over the user anatomic model. The assessment platform 101 may configure or modify the initial parametric model such that the nose pads match the contour and angle of the user's nose from the user anatomic model, e.g., the nose pads are modified to sit flush against the surface of the modeled user's nose. In some embodiments, parametric model 220 may be generated directly from user anatomic data, without obtaining an initial (e.g., generic) parametric model and modifying the initial model based on the user anatomic data. For example, parametric model 220 may be generated with a provided 3D model of the user's face/anatomic measurements of the user's face, with a 3D mesh or point cloud (e.g., from a depth sensor), and/or another method where a parametric model may be generated without modifying a pre-existing one); identifying one or more facial features captured in the image (Paragraph [0036]: using a scale capture may include using image data of the scale capture to reconstruct camera motion and reference object motion during the capture. Such an embodiment may include detecting features of an object of unknown size (e.g., a face). For example, one step may include detecting facial landmarks in one or more 2D images of the capture, and using the landmarks to determine an initial camera pose. Another step may include detecting calibration target/reference object landmarks and excluding image regions of the landmarks from detected regions of the face. This step may include determining face-only image regions from the capture); determining a relative pose of the camera relative to the 3D facial model based on the identified one or more facial features in the image and predetermined feature locations on the 3D facial model (Paragraph [0036]: one step may include detecting facial landmarks in one or more 2D images of the capture, and using the landmarks to determine an initial camera pose. Another step may include detecting calibration target/reference object landmarks and excluding image regions of the landmarks from detected regions of the face. This step may include determining face-only image regions from the capture. As an example, in one embodiment, if a calibration target is a credit card, landmarks may include a magnetic stripe or one or more corners of the card. Next, the exemplary method may include tracking the detected face-only image regions using low level pixel features to estimate camera poses. The camera pose and face model (based on the face-only image regions) may then be fixed, and the calibration target may be tracked to estimate motion of the calibration target relative to the fixed face pose. Strong locality constraints for the reference object relative to the face may be desired to consistently solve for reference object motion while keeping the camera motion and face model fixed. Understanding the position of the camera and motion of the calibration target may permit a scaling of the face when the calibration target and face are locked or aligned in a 3D space). 
	Varady does not explicitly disclose determining a mapping relationship between the image and the 3D facial model by projecting the image of the portion of the face of the first user onto the 3D facial model from the relative pose of the camera; and causing an output image of a facial representation of the first user to be rendered using at least the 3D facial model and the mapping relationship between the image and the 3D facial model.
	However, Grau teaches capturing of images of a face of a user and 3D modelling thereof (Paragraphs [0029]-[0032]), further comprising determining a mapping relationship between the image and the 3D facial model by projecting the image of the portion of the face of the first user onto the 3D facial model from the relative pose of the camera (Fig. 4; Paragraphs [0041]-[0046]: pre-processed internal image data from the internal image capture device(s) 404 then also may be provided to the registration unit 424. The registration unit 424 converts the different coordinate systems of the external and internal images into a single coordinate system (or generates conversion values) that indicates the position of the head and eyes. Due to the position of the HMD over the user's face, ideally the internal cameras are fixed in positon relative to the face. Thus, the internal and external images both may be registered to the 3D model or another generic registration model where the internal images provide the position of the actual face. Otherwise, either the external or internal images are registered to the 3D or generic model, which then may be converted into values of the other images (external or internal) as needed. Many variations are possible as long as the positions of the face content on the internal images can be determined relative to the positions of content on the external images. The details are provided below…when the external camera(s) is an RGB camera without depth measurement, then a mapping unit 434 maps the internal camera images to a face model (the 3D model), and then projects mapped internal images into a view of the external camera. This is a 2D to 2D transformation, which can be expressed in 2D or 3D coordinates and takes into account the relative positions of the involved cameras, derived from the camera registration. This also may be referred to as warping or projecting the internal images into an external image plane; Paragraph [0074]: relative pose (position and orientation) of the head to the external camera already may be derived from the generic head model or 3D model since after fitting external images to the model, the relative pose is known); and causing an output image of a facial representation of the first user to be rendered using at least the 3D facial model and the mapping relationship between the image and the 3D facial model (Fig. 5; Paragraphs [0045]-[0047]: When a photo-realistic avatar was formed using one or more RGB-D or RGB external cameras as the basis of the appearance model, library images of a parameterized avatar (in other words, images of the avatar are stored by parameters such as pose and exposed face area (e.g., left eye, nose, etc.) and an avatar head model are used to render the parameterized avatar by a parameterized avatar unit 433 that also then may mold the internal camera images to the parameterized avatar. The parameterized avatar model uses the available data from the outside sensors (RGB or RGB-D cameras) to form a representation of the user's head at the time…when the external camera(s) is an RGB camera without depth measurement, then a mapping unit 434 maps the internal camera images to a face model (the 3D model), and then projects mapped internal images into a view of the external camera. This is a 2D to 2D transformation, which can be expressed in 2D or 3D coordinates and takes into account the relative positions of the involved cameras, derived from the camera registration. This also may be referred to as warping or projecting the internal images into an external image plane…an appearance model image matching unit 436 matches the mapped internal images to a matching occluded area image in the appearance model library 430 to generate a non-occluded image to be used on the avatar of the user. This also may be referred to as computing a synthetic image of the occluded parts. The matching is performed by matching algorithms such as sum of absolute differences (SADs) of face landmark points on the internal image and the non-occluded image from the library or by retrieving the occlusion from a CNN or similar machine learning technique. The matching algorithms are discussed in more detail below. This operation also may include filling holes with missing pixel image data, also discussed below). Grau teaches that this will allow for an accurate model of a user face including occluded regions (Paragraphs [0042]-[0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varady with the features of determining a mapping relationship between the image and the 3D facial model by projecting the image of the portion of the face of the first user onto the 3D facial model from the relative pose of the camera; and causing an output image of a facial representation of the first user to be rendered using at least the 3D facial model and the mapping relationship between the image and the 3D facial model as taught by Grau so as to allow for allow for an accurate model of a user as presented by Grau.
Regarding claim 2, Varady, in view of Grau teaches the method of Claim 1, further comprising: receiving a plurality of images corresponding to a second portion of the face of the first user, wherein the plurality of images is captured by a plurality of cameras coupled to the artificial-reality headset worn by the first user (Varady: Paragraph [0014]: receiving, from a head-mounted camera, images of a second region comprising skin on the user's head. In Step 3, identifying, based on the PPG signal, times of systolic notches and times of systolic peaks. And in Step 4, calculating the blood glucose level based on differences between a first subset of the images taken during the times of systolic notches and a second subset of the images taken during the times of systolic peaks; Paragraph [0156]: system also includes a first inward-facing head-mounted camera configured to capture a first set of images of a first skin region above the user's eye level, and a second inward-facing head-mounted camera configured to capture a second set of images of a second skin region below the user's eye level. The system also includes a computer that calculates, based on the first and second sets of images, patterns of hemoglobin concentrations at the first and second regions, respectively. Optionally, the computer calculates, based on previous first and second sets of the images captured while the user did not have hypoglycemia, a baseline pattern that includes first and second baseline hemoglobin concentrations at the first and second regions. Additionally, the computer calculates based on current first and second sets of the images, captured after the previous first and second sets; Paragraph [0297]: the system further includes an additional head-mounted camera for capturing images of a portion of the user's face; Paragraph [0300]: the second region is located on the user's head, at least 25 mm away from the region on the user's head, and the head-mounted device 612 is a certain camera located more than 10 mm away from the region on the user's head and more than 10 mm away from the second region on the user's head. Optionally, the PPG signal 613 is recognizable from color changes in a first area in images taken by the certain camera, and the second PPG signal is recognizable from color changes in a second area in the images taken by the certain camera; Paragraph [0312]: least first and second head-mounted cameras (HCAMs), each configured to capture images of a region of interest (ROI) on the user's body. Herein, images of an ROI are denoted IMro: and images of multiple ROIs may be denoted IMrois); synthesizing, using a machine-learning model, to generate a synthesized image corresponding to the second portion of the face of the first user (Varady: Paragraph [0307]: Various machine learning training algorithms, which are known in the art, may be utilized to generate the model 621 based on a set of samples (examples of which are described above). Optionally, the model 621 may include parameters of at least one of the following models: a regression model, a model utilized by a neural network, a nearest neighbor model, a model for a support vector machine for regression, and a model of a decision tree; Paragraph [0347]: a machine learning approach that may be applied to calculating the blood pressure based on IMrois may be characterized as "deep learning". In one embodiment, the model may include parameters describing multiple hidden layers of a neural network. Optionally, the model may include a convolution neural network (CNN). In one example, the CNN may be utilized to identify certain patterns in the video images, such as the patterns of corresponding to blood volume effects and ballistocardiographic effects of the cardiac pulse. Due to the fact that calculating the blood pressure may be based on multiple, possibly successive, images that display a certain pattern of change over time (i.e., across multiple frames), these calculations may involve retaining state information that is based on previous images); and determining a second mapping relationship between the synthesized image and the 3D facial model by projecting the synthesized image of the second portion of the face of the first user onto the 3D facial model from a predetermined camera pose (Grau: Fig. 6; Paragraph [0046]: when the external camera(s) is an RGB camera without depth measurement, then a mapping unit 434 maps the internal camera images to a face model (the 3D model), and then projects mapped internal images into a view of the external camera. This is a 2D to 2D transformation, which can be expressed in 2D or 3D coordinates and takes into account the relative positions of the involved cameras, derived from the camera registration. This also may be referred to as warping or projecting the internal images into an external image plane; Paragraph [0065]: when the external camera(s) are RGB-D depth cameras, process 600 may include “use RGB-D depth camera to form 3D model” 610. Thus, the RGB-D camera already provides color data as well as depth data so that the 3D model could be an initial head avatar of the user in a single pose for an entire learning or use session. In this case, the avatar is simply mapped from the image data rather than fitting of external images onto a 3D model in a single pose. Instead, this 3D model or avatar could be formed individually for each frame or a sequences of frames. The 3D model mentioned here is formed with the user wearing the HMD so that the HMD is visible on the initial 3D models, and require internal images to replace the HMD on the models).
Regarding claim 3, Varady, in view of Grau teaches the method of Claim 1, Grau discloses wherein the 3D facial model is a predetermined 3D facial model representative of a plurality of faces of a plurality of users (Paragraph [0041]: the internal and external images both may be registered to the 3D model or another generic registration model where the internal images provide the position of the actual face. Otherwise, either the external or internal images are registered to the 3D or generic model, which then may be converted into values of the other images (external or internal) as needed. Many variations are possible as long as the positions of the face content on the internal images can be determined relative to the positions of content on the external images. The details are provided below; Paragraph [0064]: A generic model is adapted to a real person's face by identifying specific points (such as eyes, nose, the corners of the mouth, and so forth) in the image and mapping it to the model. The color external images from the external camera then may be fitted or warped to the generic 3D model by methods as described in the paper by Ahlberg and others. While in one form, a head and shoulder model is generated, it will be appreciated that the 3D model needs to be at least a model of a face, or just the head, or could be more than the head and shoulder).
Regarding claim 4, Varady, in view of Grau teaches the method of Claim 1, Grau discloses wherein the 3D facial model is generated by: morphing, based on at least the identified one or more facial features in the image, a predetermined 3D facial model representative of a plurality of faces of a plurality of users (Paragraph [0064]: generic model is adapted to a real person's face by identifying specific points (such as eyes, nose, the corners of the mouth, and so forth) in the image and mapping it to the model. The color external images from the external camera then may be fitted or warped to the generic 3D model by methods as described in the paper by Ahlberg and others. While in one form, a head and shoulder model is generated, it will be appreciated that the 3D model needs to be at least a model of a face, or just the head, or could be more than the head and shoulder).
Regarding claim 5, Varady, in view of Grau teaches the method of Claim 1, Varady discloses wherein determining the relative pose of the camera comprises comparing locations of the identified one or more facial features captured in the image to the predetermined feature locations (Paragraph [0036]: one step may include detecting facial landmarks in one or more 2D images of the capture, and using the landmarks to determine an initial camera pose. Another step may include detecting calibration target/reference object landmarks and excluding image regions of the landmarks from detected regions of the face. This step may include determining face-only image regions from the capture. As an example, in one embodiment, if a calibration target is a credit card, landmarks may include a magnetic stripe or one or more corners of the card. Next, the exemplary method may include tracking the detected face-only image regions using low level pixel features to estimate camera poses. The camera pose and face model (based on the face-only image regions) may then be fixed, and the calibration target may be tracked to estimate motion of the calibration target relative to the fixed face pose. Strong locality constraints for the reference object relative to the face may be desired to consistently solve for reference object motion while keeping the camera motion and face model fixed. Understanding the position of the camera and motion of the calibration target may permit a scaling of the face when the calibration target and face are locked or aligned in a 3D space).
Regarding claim 6, Varady, in view of Grau teaches the method of Claim 1, Grau discloses wherein the output image of the facial representation of the first user is photorealistic (Paragraph [0177]: providing 3D color external images of the face of the person without wearing the head mounted display; and an appearance model unit operated by: obtaining facial parameters from the images of the at least one image capture device; forming a photo-realistic avatar from the external images; and forming an appearance image of individual images of the at least one image capture device by using the facial parameters from the individual image on the photo-realistic avatar; and storing a plurality of the appearance images; a facial occlusion synthesis unit operated by matching an image of the image capture device to the closest stored appearance image).
Regarding claim 7, Varady, in view of Grau teaches the method of Claim 1, further comprising: receiving a second image of a second portion of the face of the first user, wherein the image is captured by a second camera coupled to the artificial-reality headset worn by the first user (Varady: Paragraph [0014]: receiving, from a head-mounted camera, images of a second region comprising skin on the user's head. In Step 3, identifying, based on the PPG signal, times of systolic notches and times of systolic peaks. And in Step 4, calculating the blood glucose level based on differences between a first subset of the images taken during the times of systolic notches and a second subset of the images taken during the times of systolic peaks; Paragraph [0156]: system also includes a first inward-facing head-mounted camera configured to capture a first set of images of a first skin region above the user's eye level, and a second inward-facing head-mounted camera configured to capture a second set of images of a second skin region below the user's eye level. The system also includes a computer that calculates, based on the first and second sets of images, patterns of hemoglobin concentrations at the first and second regions, respectively. Optionally, the computer calculates, based on previous first and second sets of the images captured while the user did not have hypoglycemia, a baseline pattern that includes first and second baseline hemoglobin concentrations at the first and second regions. Additionally, the computer calculates based on current first and second sets of the images, captured after the previous first and second sets; Paragraph [0297]: the system further includes an additional head-mounted camera for capturing images of a portion of the user's face; Paragraph [0300]: the second region is located on the user's head, at least 25 mm away from the region on the user's head, and the head-mounted device 612 is a certain camera located more than 10 mm away from the region on the user's head and more than 10 mm away from the second region on the user's head. Optionally, the PPG signal 613 is recognizable from color changes in a first area in images taken by the certain camera, and the second PPG signal is recognizable from color changes in a second area in the images taken by the certain camera; Paragraph [0312]: least first and second head-mounted cameras (HCAMs), each configured to capture images of a region of interest (ROI) on the user's body. Herein, images of an ROI are denoted IMROI and images of multiple ROIs may be denoted IMROIs); identifying one or more second facial features captured in the second image (Varady: Paragraph [0036]: using a scale capture may include using image data of the scale capture to reconstruct camera motion and reference object motion during the capture. Such an embodiment may include detecting features of an object of unknown size (e.g., a face). For example, one step may include detecting facial landmarks in one or more 2D images of the capture, and using the landmarks to determine an initial camera pose. Another step may include detecting calibration target/reference object landmarks and excluding image regions of the landmarks from detected regions of the face. This step may include determining face-only image regions from the capture); determining a second relative pose of the camera relative to the 3D facial model based on the identified one or more second facial features in the second image and the predetermined feature locations on the 3D facial model (Varady: Paragraph [0036]: one step may include detecting facial landmarks in one or more 2D images of the capture, and using the landmarks to determine an initial camera pose. Another step may include detecting calibration target/reference object landmarks and excluding image regions of the landmarks from detected regions of the face. This step may include determining face-only image regions from the capture. As an example, in one embodiment, if a calibration target is a credit card, landmarks may include a magnetic stripe or one or more corners of the card. Next, the exemplary method may include tracking the detected face-only image regions using low level pixel features to estimate camera poses. The camera pose and face model (based on the face-only image regions) may then be fixed, and the calibration target may be tracked to estimate motion of the calibration target relative to the fixed face pose. Strong locality constraints for the reference object relative to the face may be desired to consistently solve for reference object motion while keeping the camera motion and face model fixed. Understanding the position of the camera and motion of the calibration target may permit a scaling of the face when the calibration target and face are locked or aligned in a 3D space); and determining the mapping relationship between the second image and the 3D facial model by projecting the second image of the second portion of the face of the first user onto the 3D facial model from the second relative pose of the camera, wherein the output image further uses at least the 3D facial model and the mapping relationship between the second image and the 3D facial model (Grau: Fig. 6; Paragraph [0046]: when the external camera(s) is an RGB camera without depth measurement, then a mapping unit 434 maps the internal camera images to a face model (the 3D model), and then projects mapped internal images into a view of the external camera. This is a 2D to 2D transformation, which can be expressed in 2D or 3D coordinates and takes into account the relative positions of the involved cameras, derived from the camera registration. This also may be referred to as warping or projecting the internal images into an external image plane; Paragraph [0065]: when the external camera(s) are RGB-D depth cameras, process 600 may include “use RGB-D depth camera to form 3D model” 610. Thus, the RGB-D camera already provides color data as well as depth data so that the 3D model could be an initial head avatar of the user in a single pose for an entire learning or use session. In this case, the avatar is simply mapped from the image data rather than fitting of external images onto a 3D model in a single pose. Instead, this 3D model or avatar could be formed individually for each frame or a sequences of frames. The 3D model mentioned here is formed with the user wearing the HMD so that the HMD is visible on the initial 3D models, and require internal images to replace the HMD on the models).
Regarding claim 8, Varady, in view of Grau teaches the method of Claim 1, Grau discloses wherein the mapping relationship is a texture image of the portion of the face of the first user, and wherein the texture image is blended with a predetermined texture corresponding to other portions of the face of the first user to generate the output image for the facial representation of the first user (Paragraph [0112]: resulting image can be used as it is in video conferencing applications or it can be used as a texture map together with the 3D head model. In the latter case, the receiver can adjust for slight differences between position of the external camera and a (virtual) position of the peer observer; Paragraph [0082]: generating a texture coordinate…and then using the image U together with texture coordinates vi to render a new image from position U′. Alternatively, the same process can be formulated as a 2D process including first finding 2D triangles for the new position (which might require projecting 3D vertices Vi into target image), finding a 2D-2D coordinate transform to warp triangle by triangle from input image to target image, where finding the 2D-2D transform may require the same operations as described above for the 3D case, but can then be implemented as a 2D process; Paragraph [0125]: process 1200 may include “refine image by filling missing data and blending” 1218, and as described above, interpolation or other algorithms may be applied to fill missing data in the occluded area shown in the synthesized image, and/or to blend image data temporally from frame to frame, or from one area of a frame to another area of frame to provide smooth transitions between areas of different color and/or shading to form a final refined image).
Regarding claim 9, Varady, in view of Grau teaches the method of Claim 1, wherein the mapping relationship is a texture image of the portion of the face of the first user (Grau: Paragraph [0112]: resulting image can be used as it is in video conferencing applications or it can be used as a texture map together with the 3D head model. In the latter case, the receiver can adjust for slight differences between position of the external camera and a (virtual) position of the peer observer; Paragraph [0082]: generating a texture coordinate…and then using the image U together with texture coordinates vi to render a new image from position U′. Alternatively, the same process can be formulated as a 2D process including first finding 2D triangles for the new position (which might require projecting 3D vertices Vi into target image), finding a 2D-2D coordinate transform to warp triangle by triangle from input image to target image, where finding the 2D-2D transform may require the same operations as described above for the 3D case, but can then be implemented as a 2D process), and wherein the rendering the facial representation of the first user comprises: sampling a first point on a predetermined texture corresponding to the facial representation of the first user to identify a first color associated with the first point (Varady: Paragraph [0085]: the input comprises images having multiple pixels. The images from which the iPPG signal and/or the hemoglobin concentration patterns are extracted may undergo various preprocessing to improve the signal, such as color space transformation); sampling a second point on the texture image that corresponds to the first point on the predetermined texture to identify a second color associated with the second point (Varady: Paragraph [0118]: comparing the first and second subsets of the images 485 (and optionally other subsets as well), and calculating values representing differences between values extracted from the first and second subsets of the images 485 (and optionally the other subsets as well). For example, the set of feature values may include feature values indicative of one or more of the following: (i) a difference in amplitudes of iPPG signals extracted from images in the first subset of the images 485 and amplitudes of iPPG signals extracted from images in the second subset of the images 485; this difference may depend on the specific values of the different color channels in the images, (ii) a difference between a first hemoglobin concentration pattern based on the first subset of the images 485 and a second hemoglobin concentration pattern based on the second subset of the images); and blending the first color of the first point with the second color of the second point to generate a final color associated with a location corresponding to the first point and the second point (Grau: Paragraph [0088]: external images used to form the 3D model could be occluded images with the user wearing the HMD, but if possible, the 3D model would be formed with the same images without the HMD as well. The 3D model may include 3D color pixel points in a single pose of the user that forms at least the face, but could be the entire head and shoulder, or more, of the user as well; Paragraph [0125]: process 1200 may include “refine image by filling missing data and blending” 1218, and as described above, interpolation or other algorithms may be applied to fill missing data in the occluded area shown in the synthesized image, and/or to blend image data temporally from frame to frame, or from one area of a frame to another area of frame to provide smooth transitions between areas of different color and/or shading to form a final refined image).
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable non-transitory storage media embodying software, which is disclosed by Varady, Paragraph [0017]: a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method for generating a scaled reconstruction for a consumer product); thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the one or more processors and computer-readable non-transitory storage media, which are disclosed by Varady, Paragraph [0017]: a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method for generating a scaled reconstruction for a consumer product; Paragraph [0056]: Examples of electronics that may be included in smartglasses and/or a smart-helmet include one or more of the following electronic components: a computer, a microcontroller, a processor, a memory, and a communication interface); thus they are rejected on similar grounds.
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Varady, in view of Grau, and further in view of Frank et al. (US Pub. 2020/0245873), hereinafter Frank.
Regarding claim 10, Varady, in view of Grau teaches the method of Claim 1. 
	Varady, in view of Grau does not explicitly disclose wherein causing the output image of the facial representation of the first user to be rendered comprises: sending the 3D facial model and the mapping relationship between the image and the 3D facial model to a computing system associated with a second user; and rendering the output image based on a viewpoint of the second user with respect to the first user.
	However, Frank teaches capture of images from a headset mounted on a user of the user’s face and generation of a 3D model of said face (Paragraph [0063]; Paragraph [0159]), further comprising sending the 3D facial model and the mapping relationship between the image and the 3D facial model to a computing system associated with a second user (Paragraph [0293]: the HMS is a first HMD; and further comprising calculating a facial and/or body avatar for the user, sending the avatar to a second HMD, and presenting the avatar of the user on the second HMD; wherein the first and second HMDs comprise similar hardware and functionality, and the first HMD is configured to present the avatar of the second user on the first HMD. Optionally, the HMS is a first mixed reality HMD (MR-HMD); and further comprising calculating a non-complete facial avatar for the user, which covers at least some of the facial area occluded by the MR-HMD, sending the non-complete facial avatar to a second MR-HMD, and presenting the non-complete facial avatar of the user on the second MR-HMD, such that the user of the second MR-HMD sees simultaneously a combination of the user's real face and the non-complete facial avatar); and rendering the output image based on a viewpoint of the second user with respect to the first user (Paragraph [0331]: a head mounted display (HMD) systems configured to cooperate, includes: first and second head mounted display (HMD) systems, worn on first and second users, respectively; each HMD includes: a frame, a display, an inertial measurement unit (IMU), first and second cameras, a communication module, and a computer; the frame is configured to be worn on its user's head; the IMU is coupled to the frame and configured to measure orientation of the frame; the first and second cameras are coupled to the frame, at locations that are less than 15 cm away from its user's head; the first and second cameras are oriented downwards such that at least a portion of its user's front torso and at least a portion of one of its user's shoulder blades are in the fields of view (FOVs) of the first and second cameras, respectively; wherein the locations of the first and second cameras, relative to its user's head, do not change even when its user's head performs wide angular movements; and the computer is configured to calculate its user's posture based on: a model of the human body, measurements of the IMU, and data extracted from images captured by the first and second cameras; the communication module of the first HMD is configured to send the calculated posture of its user to the communication module of the second HMD, and vice versa; the computer of the first HMD is configured to render an avatar of the second user, based on the received posture of the second user, and vice versa; and the display of the first HMD is configured to present the avatar of the second user to the first user, and vice versa). Frank teaches that this will allow for communication with another device (Paragraph [0293]) and Varady, which is in the same field of endeavor (HMD capturing images of a user and generation of a 3D model thereof), teaches a user mobile device which may communicate remotely with other devices (Paragraph [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varady, in view of Grau with the features of sending the 3D facial model and the mapping relationship between the image and the 3D facial model to a computing system associated with a second user; and rendering the output image based on a viewpoint of the second user with respect to the first user as taught by Frank so as to allow for communication with another device as presented by Varady and Frank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613